Citation Nr: 1749995	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for asthma, to include as secondary to service-connected Parkinson's disease.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected Parkinson's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Air Force from February 1963 to March 1967, with Reserve service through April 1995, following his period of active service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the matter is now with the RO in San Diego, California.  

In December 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for asthma, to include as secondary to service-connected Parkinson's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's does not have a bilateral hearing loss disability that manifested during, or as a result of, active military service or active and inactive duty training in the United States Air Force Reserve.  

2.  The Veteran does not have a current sleep apnea condition that manifested during, or as a result of, active military service or active and inactive duty training in the United States Air Force Reserve, nor does he have a current sleep apnea condition that was caused by, or aggravated by, service-connected Parkinson's disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for establishing entitlement to service connection for sleep apnea, to include as secondary to a service-connected Parkinson's disease, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, and his in-service and post-service medical records were obtained.  The examinations and opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  


II.  Service Connection  

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For periods of Reserve service, service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing Active Duty for Training (ACDUTRA), or for injuries incurred or aggravated while performing Inactive Duty for Training (INACDUTRA).  38 U.S.C.A. §§ 101 (22)-(24), 106(d), 1110 (West 2014); 38 C.F.R. § 3.6 (c), (d), 3.303 (2017).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  
When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39.  "Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  38 U.S.C. § 5107(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and sleep apnea, and contends that each disability arose out of his period of active service from February 1963 to March 1967.  Each issue is addressed in turn.  

A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection for impaired hearing is only established when audiometric testing meets the specified pure tone and speech recognition criteria.  

The Veteran's service treatment records are silent for treatment or complaints of hearing loss.  Upon entrance in February 1963, the Veteran's hearing was normal.  Pure tone thresholds, in dB, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
10
25

Upon the separation examination from active service in February 1967, the Veteran's hearing was normal.  Pure tone thresholds, in dB, were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
0
0
5
10
20

Therefore, the Veteran did not meet the requirements for a hearing loss disability, for VA purposes, at the time of separation.  See 38 C.F.R. § 3.385.  The Board recognizes that it is unclear as to whether ASA or ISO-ASA standards were used between January 1, 1967 and December 31, 1970.  The Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  However, even when converting to the ISO-ANSI standards, the pure tone thresholds would have been, in dB, to be:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
15
20
25

As there were no frequencies where the auditory threshold was greater than 26 dB, the Veteran would have still not met the requirements for demonstrating a hearing loss disability at the time of separation under 38 C.F.R. § 3.385.  Thus, the Veteran did not have hearing loss during service.  

In addition, the Veteran has sets of audiometric results available from his Reserve service, including results from May 1970, October 1972, September 1975, August 1979, and January 1992 - all of which demonstrate hearing within normal limits.  

Following active service, the Veteran's original claim for VA compensation for hearing loss disability was received in November 2010 - more than 43 years after separation from active service.  Upon receipt of the Veteran's original claim, the RO scheduled the Veteran for an audiological examination in October 2011.  The October 2011 VA audiological examination report notes the following pure tone thresholds in dB as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
25
LEFT
15
10
15
35
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The examiner noted that hearing was within normal limits in the right ear through the 4,000 Hz frequency.  The examiner further noted mild to severe hearing loss in the left ear at the 3,000 Hz and 4,000 Hz frequencies.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposures, as there was no evidence of hearing loss or significant change in hearing for VA purposes during active duty or within a reasonable time after active service.  

Consistent with the October 2011 VA examiner's opinion that the Veteran's hearing loss was less likely as not related to active service noise exposure, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that the Veteran's occupation was a clerk-typist.  Thus, the Board finds that given the Veteran's administrative role during his active service, it is unlikely that he was exposed to noise or acoustic trauma.  

The Board acknowledges that the Veteran is competent to state that he experiences hearing loss.  However, the record does not reflect that the Veteran has the requisite training and expertise to link his current hearing loss disability to noise exposure during his military service.  

The Veteran has a present disability of left ear sensorineural hearing loss.  Unfortunately, the evidence of record does not demonstrate a nexus between the disability and the Veteran's active service.  
The Veteran's medical records do not reflect a diagnosis of right ear hearing loss; however, they do reflect a diagnosis of left ear hearing loss, but do not establish etiology.  The Veteran's service treatment records are silent as to complaints about hearing problems, and there is no evidence of record to establish hearing loss onset within a reasonable period after service.  The Veteran's hearing was within normal limits upon separation.  

Although the Veteran believes that he has bilateral hearing loss, the medical evidence of record does not support this conclusion.  Under the ISO-ANSI standards, the Veteran exited the service with normal hearing in both ears; therefore, the Veteran did not meet the requirements for demonstrating a bilateral hearing loss disability at the time of separation under 38 C.F.R. § 3.385.  

Although the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of bilateral hearing loss is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  With regard to the Veteran's right ear, there is no evidence that shows the existence of a present disability.  Moreover, there is no evidence of this condition manifesting during active military service.  As previously noted, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  With regard to the Veteran's left ear, medical evidence of record determined that the etiology of the Veteran's left ear hearing loss is unrelated to his service.  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's bilateral hearing loss and his service.  

Because the preponderance of the evidence is against the claim, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  

B.  Sleep Apnea

The Veteran also contends that he is entitled to service connection for sleep apnea, to include as secondary to service-connected Parkinson's disease.  Having reviewed all of the relevant evidence of record, the Board concludes that the sleep apnea did not manifest during, or as a result of, active military service, or, a disability that was either caused by or aggravated by service-connected Parkinson's disease.  As such, the claim of entitlement to service connection for sleep apnea disability is not warranted.  

The Veteran's service treatment records are devoid of any diagnosis of sleep apnea or complaints related to this condition during active military service.  In the Veteran's February 1967 separation examination report, the examiner did not make any note of issues related to sleep apnea.  As such, the service treatment records fail to demonstrate that the Veteran suffered from symptoms related to sleep apnea at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from sleep apnea, or chronic symptomatology, within one year of his separation from active duty.  

October 2010 post-service private treatment records show that the Veteran was diagnosed with obstructive sleep apnea syndrome, consisting of constant obstructive hypopneas and apneas and intermittent snoring.  The private treatment record does not suggest any relationship between the Veteran's sleep apnea and military service.  Furthermore, the record does not suggest that the Veteran's symptoms relating to sleep apnea had been chronic since within one year of separation from active duty.  

On VA examination in December 2012, the examiner noted that the Veteran was diagnosed with obstructive sleep apnea in October 2010.  The Veteran reported that his symptoms related to sleep apnea started during active service, including snoring.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that there were no entries in the medical record of symptoms associated with obstructive sleep apnea, such as elevated blood pressure, snoring, and daytime fatigue.  Further, the examiner noted that the Veteran was diagnosed with obstructive sleep apnea 43 years after separation from active service.  In addition, the examiner indicated that the record reflects that the Veteran gained about 40 pounds since separation, noting that factors contributing to the development of obstructive sleep apnea include weight gain and changes in the anatomy of the upper airway, such as enlargement and relaxation of the upper airway tissues and muscles with aging.  The examiner concluded that it was likely that the Veteran's weight gain and the progression of time since active service contributed to the obstructive sleep apnea.  

On VA examination in October 2013, the examiner reviewed the Veteran's medical history and noted that the Veteran was service-connected for Parkinson's disease.  The examiner indicated that in a prospective eight-year longitudinal cohort study, insomnia (including sleep initiation problems, sleep fragmentation, or early awakening) was reported by 54 to 60 percent of patients with Parkinson's disease.  The examiner noted that she did not find any references to sleep apnea associated with Parkinson's disease.  Thus, the examiner opined that the Veteran's sleep apnea was less likely than not proximately due to his service-connected Parkinson's disease.  

In a March 2014 VA addendum medical opinion, the examiner reviewed the Veteran's medical history again and opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected Parkinson's disease.  The examiner noted that Parkinson's disease is a degenerative disorder of the central nervous system.  The motor symptoms of Parkinson's disease result from the death of dopamine-generating cells in the substantia nigra, a region of the midbrain.  The examiner indicated that the cause of this cell death was unknown at the time.  The examiner further noted that obstructive sleep apnea is the most common type of the sleep apnea disease and is generally caused by obstruction of the upper airway.  It is characterized by repetitive pauses in breathing during sleep despite the effort to breathe, and it is usually associated with a reduction in blood oxygen saturation.  The examiner reported that a review of available peer reviewed scientific literature showed no supportive evidence for the Veteran's claim that his service-connected Parkinson's disease caused or aggravated his sleep apnea condition.  Thus, the examiner concluded that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected Parkinson's disease.  

The Board notes that in a private treatment record dated January 2014, a private physician with the initials of G.L. stated that the Veteran's sleep apnea was aggravated by his service-connected Parkinson's disease.  The opinion provided by Dr. G.L. is inadequate, as a complete rationale for the opinion was not provided.  Thus, the Board finds limited probative value with Dr. G.L.'s opinion and finds that the opinion proffered in October 2013 and March 2014 are of greater probative value.  The Board opinions proffered in October 2013 and March 2014 as the opinion were based on a thorough review of pertinent service and post service history and review of pertinent treatment records both during and following service.  In contrast, Dr. G.L. opinion is conclusory and does not set forth a rationale for how he reached the conclusion that the Veteran's sleep apnea was linked to his Parkinson's disease.

The Board finds that due to (1) the passage of time from the Veteran's separation from active service to the time the Veteran was diagnosed with obstructive sleep apnea in 2010, (2) the service treatment records being devoid of symptoms related to sleep apnea during the Veteran's active service, (3) and the VA opinions proffered in October 2013 and March 2014, the Veteran's sleep apnea disability that was not manifested during, or the result of active military service or sleep apnea is not caused by, or aggravated by, a service-connected disability 

While the Veteran believes that his current sleep apnea is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion with regard to this condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis or etiology of his claimed disability is a matter that is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his claimed disability is not competent medical evidence.  Moreover, whether the injuries incurred in service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current disability of sleep apnea is not competent medical evidence.  The Board finds the opinion of the medical physician of record to be significantly more probative than the Veteran's lay assertions.  

For the foregoing reasons, the preponderance of the evidence is against the claim for sleep apnea.  The benefit-of the-doubt doctrine is therefore not applicable, and the Veteran's claim of entitlement to service connection for sleep apnea must be denied.  See 38. U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for sleep apnea, to include as secondary to service-connected Parkinson's disease, is denied.


REMAND

The Veteran contends that he is entitled to service connection for asthma, to include as secondary to service-connected Parkinson's disease.  A remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted in the October 2011 and October 2013 VA examinations, the Veteran reported that upon separation from active service in 1967, he was diagnosed with asthma by his family physician.  The Veteran further stated that he was treated continuously for his asthma since that time.  The October 2013 examiner noted that the Veteran was diagnosed with asthma in 1968.  

In a letter received by VA in March 2017, the Veteran stated that he received treatment for his asthma from Dr. Ledford, Sr. and Dr. Ledford, Jr. from 1967 through the 1970s.  A copy of these private medical records does not appear to be associated with the claims folder.  On remand, the AOJ should make appropriate efforts to ensure that all pertinent treatment records are associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

With the help of the Veteran as necessary, the AOJ should obtain copies of private medical records from Dr. Ledford, Sr. and Dr. Ledford, Jr., for treatment of asthma.  All attempts to obtain such records should be documented in the claims file.  

2.  After any additional documents are obtained and associated with the claims file, return the claims file to the VA examiner who conducted the October 2013 examination for respiratory conditions.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  If the October 2013 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.  The examiner is asked to provide an opinion as to the following:  

(a) Identify all current respiratory disabilities associated with the Veteran.

(b) Is it at least as likely as not that any identified respiratory disability manifested during, or as a result of, active military service?

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


